FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


IN RE PESTICIDE ACTION NETWORK           No. 14-72794
NORTH AMERICA; NATURAL
RESOURCES DEFENSE COUNCIL, INC.,

                                           ORDER
PESTICIDE ACTION NETWORK NORTH
AMERICA; NATURAL RESOURCES
DEFENSE COUNCIL, INC.,
                       Petitioners,

                v.

U.S. ENVIRONMENTAL PROTECTION
AGENCY,
                     Respondent.


               Filed December 10, 2015

 Before: Diarmuid F. O’Scannlain, A. Wallace Tashima,
      and M. Margaret McKeown, Circuit Judges.
2       IN RE PESTICIDE ACTION NETWORK N. AM.

                        COUNSEL

Patti A. Goldman (argued), Matthew Baca, and Kristen
Boyles, Earthjustice, Seattle, Washington, for Petitioners.

Sam Hirsche, Acting Assistant Attorney General, and Erica
Zilioli (argued), United States Department of Justice,
Environmental Enforcement Section, Washington, D.C.;
Mark Dyner, Office of General Counsel, United States
Environmental Protection Agency, Washington, D.C., for
Respondents.


                          ORDER

    The United States Environmental Protection Agency
(EPA) is directed to take final action by December 30, 2016
on its proposed revocation rule and its final response to
Pesticide Action Network North America and Natural
Resources Defense Council’s (collectively “PANNA”) 2007
petition.

    EPA shall file an interim status report with the Court no
later than June 30, 2016. In that report, EPA shall advise the
Court of its efforts to comply with the deadline. EPA shall
also include a detailed explanation of extraordinary
circumstances, if any exist, that make EPA’s compliance with
the final action deadline of December 30, 2016 impracticable
to meet. If EPA’s interim status report includes such an
“extraordinary circumstances” recitation, PANNA shall have
30 days to file a response thereto.

   The panel shall retain jurisdiction over any further
proceedings related to this petition.